REGISTRATION RIGHTS AGREEMENT
 
This Registration Rights Agreement (this “Agreement”) is made and entered into
effective as of October 26, 2010 (the “Effective Date”) between InVivo
Therapeutics Holdings Corp. (f/k/a Design Source, Inc.), a Nevada corporation
(the “Company”), and the persons who have executed the signature page(s) hereto
(each, a “Purchaser” and collectively, the “Purchasers”).
 
RECITALS:
 
WHEREAS, the Company has entered into an Agreement and Plan of Merger and
Reorganization with InVivo Therapeutics Corporation, a Delaware corporation
(“InVivo”), pursuant to which a newly organized, wholly-owned subsidiary of the
Company has merged with and into InVivo, with InVivo remaining as the surviving
entity and a wholly-owned subsidiary of the Company (the “Merger”);
 
WHEREAS, prior to the Merger, InVivo issued (the “Notes Offering”) Convertible
Promissory Notes (the “Bridge Notes”) and common stock purchase warrants
(“Bridge Warrants”).  Upon the closing of the Merger and the PPO (as defined
below), the Bridge Notes automatically converted into Units (as defined below)
and the Bridge Warrants automatically converted into common stock purchase
warrants (the “Exchange Warrants”) to purchase shares of Common Stock;
 
WHEREAS, simultaneously with the Merger and to provide the capital required by
the Company for working capital and other purposes, the Company has offered in
compliance with Rule 506 of Regulation D and/or Regulation S of the Securities
Act (as defined herein), to investors in a private placement transaction (the
“PPO”), units (“Units”) of its securities, each Unit consisting of one share of
Common Stock (the “Investor Shares”) and a common stock purchase warrant (the
“Investor Warrants”) to purchase one share of Common Stock;
 
WHEREAS, the initial closing of the PPO and the closing of the Merger have taken
place on the Effective Date; and
 
WHEREAS, in connection with the Merger, the Notes Offering and the PPO, the
Company agrees to provide certain registration rights related to the Investor
Shares and the shares of Common Stock issuable upon exercise of the Exchange
Warrants and the Investor Warrants, on the terms set forth herein;
 
NOW, THEREFORE, in consideration of the mutual promises, representations,
warranties, covenants, and conditions set forth herein, the parties mutually
agree as follows:
 
1.           Certain Definitions.  As used in this Agreement, the following
terms shall have the following respective meanings:
 
“Approved Market” means the Over-the-Counter Bulletin Board, the Nasdaq Stock
Market, the New York Stock Exchange or the American Stock Exchange.
 
 

--------------------------------------------------------------------------------

 

“Blackout Period” means, with respect to a registration, a period, in each case
commencing on the day immediately after the Company notifies the Purchasers that
they are required, because of the occurrence of an event of the kind described
in Section 4(f) hereof, to suspend offers and sales of Registrable Securities
during which the Company, in the good faith judgment of its board of directors,
determines (because of the existence of, or in anticipation of, any acquisition,
financing activity, or other transaction involving the Company, or the
unavailability for reasons beyond the Company’s control of any required
financial statements, disclosure of information which is in its best interest
not to publicly disclose, or any other event or condition of similar
significance to the Company) that the registration and distribution of the
Registrable Securities to be covered by such Registration Statement, if any,
would be seriously detrimental to the Company and its stockholders and ending on
the earlier of (1) the date upon which the material non-public information
commencing the Blackout Period is disclosed to the public or ceases to be
material and (2) such time as the Company notifies the selling Holders that the
Company will no longer delay such filing of the Registration Statement,
recommence taking steps to make such Registration Statement effective, or allow
sales pursuant to such Registration Statement to resume.
 
“Bridge Notes” has the meaning given it in the recitals of this Agreement.
 
“Bridge Warrants” has the meaning given it in the recitals of this Agreement.
 
“Business Day” means any day of the year, other than a Saturday, Sunday, or
other day on which the Commission is required or authorized to close.
 
“Commission” means the U. S. Securities and Exchange Commission or any other
federal agency at the time administering the Securities Act.
 
“Common Stock” means the common stock, par value $0.00001 per share, of the
Company and any and all shares of capital stock or other equity securities of:
(i) the Company which are added to or exchanged or substituted for the Common
Stock by reason of the declaration of any stock dividend or stock split, the
issuance of any distribution or the reclassification, readjustment,
recapitalization or other such modification of the capital structure of the
Company; and (ii) any other corporation, now or hereafter organized under the
laws of any state or other governmental authority, with which the Company is
merged, which results from any consolidation or reorganization to which the
Company is a party, or to which is sold all or substantially all of the shares
or assets of the Company, if immediately after such merger, consolidation,
reorganization or sale, the Company or the stockholders of the Company own
equity securities having in the aggregate more than 50% of the total voting
power of such other corporation.
 
“Effective Date” means the later of (i) the date set forth in the preamble to
this Agreement and (ii) the date of the final closing of the PPO.
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations of the Commission promulgated thereunder.
 
“Exchange Warrants” has the meaning given it in the recitals of this Agreement.
 
 
2

--------------------------------------------------------------------------------

 

“Family Member” means (a) with respect to any individual, such individual’s
spouse, any descendants (whether natural or adopted), any trust all of the
beneficial interests of which are owned by any of such individuals or by any of
such individuals together with any organization described in Section 501(c)(3)
of the Internal Revenue Code of 1986, as amended, the estate of any such
individual, and any corporation, association, partnership or limited liability
company all of the equity interests of which are owned by those above described
individuals, trusts or organizations and (b) with respect to any trust, the
owners of the beneficial interests of such trust.
 
“Holder” means each Purchaser or any of such Purchaser’s respective successors
and Permitted Assignees who acquire rights in accordance with this Agreement
with respect to any Registrable Securities directly or indirectly from a
Purchaser or from any Permitted Assignee.
 
“Initial Registration Statement” means the initial Registration Statement filed
pursuant to this Agreement.
 
“Investor Shares” has the meaning given it in the recitals of this Agreement.
 
“Investor Warrants” has the meaning given it in the recitals of this Agreement.
 
“Majority Holders” means at any time Holders representing a majority of the
Registrable Securities.
 
“Permitted Assignee” means (a) with respect to a partnership, its partners or
former partners in accordance with their partnership interests, (b) with respect
to a corporation, its stockholders in accordance with their interest in the
corporation, (c) with respect to a limited liability company, its members or
former members in accordance with their interest in the limited liability
company, (d) with respect to an individual party, any Family Member of such
party, (e) an entity that is controlled by, controls, or is under common control
with a transferor, or (f) a party to this Agreement.
 
“Piggyback Registration” means, in any registration of Common Stock as set forth
in Section 3(b), the ability of holders of Registrable Securities to include
Registrable Securities in such registration.
 
The terms “register,” “registered,” and “registration” refer to a registration
effected by preparing and filing a registration statement in compliance with the
Securities Act, and the declaration or ordering of the effectiveness of such
registration statement.
 
“Registrable Securities” means the Investor Shares and the Registrable Warrant
Shares but excluding (i) any Registrable Securities that have been publicly sold
or may be sold immediately without registration under the Securities Act either
pursuant to Rule 144(k) of the Securities Act or otherwise; (ii) any Registrable
Securities sold by a person in a transaction pursuant to a registration
statement filed under the Securities Act, or (iii) any Registrable Securities
that are at the time subject to an effective registration statement under the
Securities Act.
 
“Registrable Warrant Shares” means the shares of Common Stock issued or issuable
to each Purchaser upon exercise of the Exchange Warrants and the Investor
Warrants.
 
 
3

--------------------------------------------------------------------------------

 

“Registration Default Date” means the date that is 180 days after the date the
Registration Statement is actually filed with the Commission.
 
“Registration Default Period” means the period following the Registration
Default Date during which any Registration Event occurs and is continuing.
 
“Registration Event” means the occurrence of any of the following events:
 
(a)           the Company fails to file with the Commission the Registration
Statement on or before the Registration Filing Date;
 
(b)           the Registration Statement is not declared effective by the
Commission on or before the Registration Default Date;
 
(c)           after the SEC Effective Date, sales cannot be made pursuant to the
Registration Statement for any reason (including without limitation by reason of
a stop order, or the Company’s failure to update the Registration Statement)
except as excused pursuant to Section 3(e); or
 
(d)           the Common Stock generally or the Registrable Securities
specifically are not listed or included for quotation on an Approved Market, or
trading of the Common Stock is suspended or halted on the Approved Market, which
at the time constitutes the principal market for the Common Stock, for more than
two full, consecutive Trading Days; provided, however, a Registration Event
shall not be deemed to occur if all or substantially all trading in equity
securities (including the Common Stock) is suspended or halted on the Approved
Market for any length of time.
 
“Registration Filing Date” means the date that is 90 days after date of the
final closing of the PPO.
 
“Registration Statement” means the registration statement that the Company is
required to file pursuant to this Agreement to register the Registrable
Securities.
 
“Rule 144” means Rule 144 promulgated by the Commission under the Securities
Act.
 
“Rule 145” means Rule 145 promulgated by the Commission under the Securities
Act.
 
“Rule 415” means Rule 415 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the SEC having substantially the same
purpose and effect as such Rule.
 
“Securities Act” means the Securities Act of 1933, as amended, or any similar
federal statute promulgated in replacement thereof, and the rules and
regulations of the Commission thereunder, all as the same shall be in effect at
the time.
 
“SEC Effective Date” means the date the Registration Statement is declared
effective by the Commission.
 
 
4

--------------------------------------------------------------------------------

 

“Trading Day” means (a) if the Common Stock is listed or quoted on an Approved
Market, then any day during which securities are generally eligible for trading
on the Approved Market, or (b) if the Common Stock is not then listed or quoted
and traded on an Approved Market, then any business day.
 
2.           Term.  This Agreement shall continue in full force and effect for a
period of one year from the SEC Effective Date, unless terminated sooner
hereunder.
 
3.           Registration.
 
(a)           Registration on Form S-1.  Not later than the Registration Filing
Date, the Company shall file with the Commission a Registration Statement on
Form S-1, or other applicable form, relating to the resale by the Holders of all
of the Registrable Securities, and the Company shall use its commercially
reasonably efforts to cause such Registration Statement to be declared effective
prior to the Registration Default Date.
 
(b)           Piggyback Registration.  In addition to the Coampny agreement
pursuant to Section 3(a) above, if the Company shall determine to register for
sale for cash any of its Common Stock, for its own account or for the account of
others (other than the Holders), other than (i) a registration relating solely
to employee benefit plans or securities issued or issuable to employees,
consultants (to the extent the securities owned or to be owned by such
consultants could be registered on Form S-8) or any of their Family Members
(including a registration on Form S-8) or (ii) a registration relating solely to
a Securities Act Rule 145 transaction or a registration on Form S-4 in
connection with a merger, acquisition, divestiture, reorganization or similar
event, the Company shall promptly give to the Holders written notice thereof
(and in no event shall such notice be given less than 20 calendar days prior to
the filing of such registration statement), and shall, subject to Section 3(c),
include as a Piggyback Registration all of the Registrable Securities specified
in a written request delivered by the Holder thereof within 10 calendar days
after receipt of such written notice from the Company. However, the Company may,
without the consent of the Holders, withdraw such registration statement prior
to its becoming effective if the Company or such other stockholders have elected
to abandon the proposal to register the securities proposed to be registered
thereby.
 
(c)           Underwriting.  If a Piggyback Registration is for a registered
public offering that is to be made by an underwriting, the Company shall so
advise the Holders of the Registrable Securities eligible for inclusion in such
Registration Statement pursuant to Sections 3(b)(i) and (ii), respectively.  In
that event, the right of any Holder to Piggyback Registration shall be
conditioned upon such Holder’s participation in such underwriting and the
inclusion of such Holder’s Registrable Securities in the underwriting to the
extent provided herein. All Holders proposing to sell any of their Registrable
Securities through such underwriting shall (together with the Company and any
other stockholders of the Company selling their securities through such
underwriting) enter into an underwriting agreement in customary form with the
underwriter selected for such underwriting by the Company or the selling
stockholders, as applicable.  Notwithstanding any other provision of this
Section, if the underwriter or the Company determines that marketing factors
require a limitation on the number of shares of Common Stock or the amount of
other securities to be underwritten, the underwriter may exclude some or all
Registrable Securities from such registration and underwriting.  The Company
shall so advise all Holders (except those Holders who failed to timely elect to
include their Registrable Securities through such underwriting or have indicated
to the Company their decision not to do so), and indicate to each such Holder
the number of shares of Registrable Securities that may be included in the
registration and underwriting, if any. The number of shares of Registrable
Securities to be included in such registration and underwriting shall be
allocated among such Holders as follows:
 
 
5

--------------------------------------------------------------------------------

 

(i)           If the Piggyback Registration was initiated by the Company, the
number of shares that may be included in the registration and underwriting shall
be allocated first to the Company and then, subject to obligations and
commitments existing as of the date hereof, to all selling stockholders,
including the Holders, who have requested to sell in the registration on a pro
rata basis according to the number of shares requested to be included therein;
and
 
(ii)           If the Piggyback Registration was initiated by the exercise of
demand registration rights by a stockholder or stockholders of the Company
(other than the Holders), then the number of shares that may be included in the
registration and underwriting shall be allocated first to such selling
stockholders who exercised such demand and then, subject to obligations and
commitments existing as of the date hereof, to all other selling stockholders,
including the Holders, who have requested to sell in the registration on a pro
rata basis according to the number of shares requested to be included therein.
 
No Registrable Securities excluded from the underwriting by reason of the
underwriter’s marketing limitation shall be included in such registration. If
any Holder disapproves of the terms of any such underwriting, such Holder may
elect to withdraw such Holder’s Registrable Securities therefrom by delivering a
written notice to the Company and the underwriter.  The Registrable Securities
so withdrawn from such underwriting shall also be withdrawn from such
registration; provided, however, that, if by the withdrawal of such Registrable
Securities, a greater number of Registrable Securities held by other Holders may
be included in such registration (up to the maximum of any limitation imposed by
the underwriters), then the Company shall offer to all Holders who have included
Registrable Securities in the registration the right to include additional
Registrable Securities pursuant to the terms and limitations set forth herein in
the same proportion used above in determining the underwriter limitation.
 
 
6

--------------------------------------------------------------------------------

 

(d)           Occurrence of Registration Event.  If a Registration Event occurs,
then the Company will make payments to each Holder of Registrable Securities (a
“Qualified Purchaser”), as liquidated damages for the amount of damages to the
Qualified Purchaser by reason thereof, at a rate equal to 0.50% of the purchase
price per Unit paid by such Holder in the PPO (including, without limitation,
Bridge Note conversion amounts) for the Registrable Securities then held by each
Qualified Purchaser for each full period of 30 days of the Registration Default
Period (which shall be pro rated for any period less than 30 days); provided,
however, if a Registration Event occurs (or is continuing) on a date more than
one-year after the Company filed a Current Report on Form 8-K relating to the
Merger and the PPO and providing Form 10 information with respect thereto,
liquidated damages shall be paid only with respect to that portion of the
Qualified Purchaser’s Registrable Securities that cannot then be immediately
resold in reliance on Rule 144.  Notwithstanding the foregoing, the maximum
amount of liquidated damages that may be paid to any Qualified Purchaser
pursuant to this Section 3(d) shall be an amount equal to 9% of the purchase
price per Unit paid by such Holder in the PPO for the Registrable Securities
held by such Qualified Purchaser at the time of the first occurrence of a
Registration Event.  Each such payment shall be due and payable within five days
after the end of each full 30-day period of the Registration Default Period
until the termination of the Registration Default Period and within five days
after such termination.  Such payments shall constitute the Qualified
Purchaser’s exclusive remedy for such events.  If the Company fails to pay any
partial liquidated damages or refund pursuant to this Section in full within
seven days after the date payable, the Company will pay interest thereon at a
rate of 8% per annum (or such lesser maximum amount that is permitted to be paid
by applicable law) to the Holder, accruing daily from the date such partial
liquidated damages are due until such amounts, plus all such interest thereon,
are paid in full.  The Registration Default Period shall terminate upon (i) the
filing of the Registration Statement in the case of clause (a) of the definition
of Registration Event, (ii) the SEC Effective Date in the case of clause (b) of
the definition of Registration Event, (iii) the ability of the Qualified
Purchaser to effect sales pursuant to the Registration Statement in the case of
clause (c) of the definition of Registration Event, (iv) the listing or
inclusion and/or trading of the Common Stock on an Approved Market, as the case
may be, in the case of clause (d) of the definition of Registration Event, and
(v) in the case of the events described in clauses (b) and (c) of the definition
of Registration Event, the earlier termination of the Registration Default
Period.  The amounts payable as liquidated damages pursuant to this Section 3(d)
shall be payable in lawful money of the United States.
 
(e)           Notwithstanding the provisions of Section 3(d) above, (a) if the
Commission does not declare the Registration Statement effective on or before
the Registration Default Date, or (b) if the Commission allows the Registration
Statement to be declared effective at any time before or after the Registration
Default Date, subject to the withdrawal of certain Registrable Securities from
the Registration Statement, and the reason for (a) or (b) is the Commission’s
determination that (x) the offering of any of the Registrable Securities
constitutes a primary offering of securities by the Company, (y) Rule 415 may
not be relied upon for the registration of the resale of any or all of the
Registrable Securities, and/or (z) a Holder of any Registrable Securities must
be named as an underwriter, the Holders understand and agree that in the case of
(b) the Company may reduce, on a pro rata basis, the total number of Registrable
Securities to be registered on behalf of each such Holder, and, in the case of
(a) or (b), and that a Holder shall not be entitled to any liquidated damages
with respect to the Registrable Securities not registered for the reason set
forth in (a), or so reduced on a pro rata basis as set forth in (b).  In any
such pro reduction, the number of Registrable Securities to be registered on
such Registration Statement will first be reduced by the Registrable Securities
represented by the Registrable Warrant Shares (applied, in the case that some
Registrable Warrant Shares may be registered, to the Holders on a pro rata basis
based on the total number of unregistered Registrable Warrant Shares held by
such Holders on a fully diluted basis), and second by Registrable Securities
represented by Investor Shares (applied, in the case that some Investor Shares
may be registered, to the Holders on a pro rata basis based on the total number
of unregistered Investor Shares held by such Holders).  In addition, any such
affected Holder shall be entitled to Piggyback Registration rights after the
Registration Statement is declared effective by the Commission until such time
as: (AA) all Registrable Securities have been registered pursuant to an
effective Registration Statement, (BB) the Registrable Securities may be resold
without restriction pursuant to Rule 144 of the Securities Act, or (CC) the
Holder agrees to be named as an underwriter in any such registration statement.
The Holders acknowledge and agree the provisions of this paragraph may apply to
more than one Registration Statement.
 
 
7

--------------------------------------------------------------------------------

 

4.           Registration Procedures for Registrable Securities.  The Company
will keep each Holder reasonably advised as to the filing and effectiveness of
the Registration Statement. At its expense with respect to the Registration
Statement, the Company will:
 
(a)           prepare and file with the Commission with respect to the
Registrable Securities, a Registration Statement on Form S-1, or any other form
for which the Company then qualifies or which counsel for the Company shall deem
appropriate and which form shall be available for the sale of the Registrable
Securities in accordance with the intended methods of distribution thereof, and
use its commercially reasonable efforts to cause such Registration Statement to
become effective and shall remain effective for a period of one year or for such
shorter period ending on the earlier to occur of (i) the date as of which all of
the Holders as selling stockholders thereunder may sell all of the Registrable
Securities registered for resale thereon without restriction pursuant to Rule
144 (or any successor rule thereto) promulgated under the Securities Act or (ii)
the date when all of the Registrable Securities registered thereunder shall have
been sold (the “Effectiveness Period”).  Thereafter, the Company shall be
entitled to withdraw such Registration Statement and the Investors shall have no
further right to offer or sell any of the Registrable Securities registered for
resale thereon pursuant to the respective Registration Statement (or any
prospectus relating thereto);
 
(b)           if the Registration Statement is subject to review by the
Commission, promptly respond to all comments and diligently pursue resolution of
any comments to the satisfaction of the Commission;
 
(c)           prepare and file with the Commission such amendments and
supplements to such Registration Statement as may be necessary to keep such
Registration Statement effective during the Effectiveness Period;
 
(d)           furnish, without charge, to each Holder of Registrable Securities
covered by such Registration Statement (i) a reasonable number of copies of such
Registration Statement (including any exhibits thereto other than exhibits
incorporated by reference), each amendment and supplement thereto as such Holder
may reasonably request, (ii) such number of copies of the prospectus included in
such Registration Statement (including each preliminary prospectus and any other
prospectus filed under Rule 424 of the Securities Act) as such Holders may
reasonably request, in conformity with the requirements of the Securities Act,
and (iii) such other documents as such Holder may require to consummate the
disposition of the Registrable Securities owned by such Holder, but only during
the Effectiveness Period;
 
(e)           use its commercially reasonable efforts to register or qualify
such registration under such other applicable securities laws of such
jurisdictions as any Holder of Registrable Securities covered by such
Registration Statement reasonably requests and as may be necessary for the
marketability of the Registrable Securities (such request to be made by the time
the applicable Registration Statement is deemed effective by the Commission) and
do any and all other acts and things necessary to enable such Holder to
consummate the disposition in such jurisdictions of the Registrable Securities
owned by such Holder; provided, that the Company shall not be required to (i)
qualify generally to do business in any jurisdiction where it would not
otherwise be required to qualify but for this paragraph, (ii) subject itself to
taxation in any such jurisdiction, or (iii) consent to general service of
process in any such jurisdiction.
 
 
8

--------------------------------------------------------------------------------

 

(f)           notify each Holder of Registrable Securities, the disposition of
which requires delivery of a prospectus relating thereto under the Securities
Act, of the happening of any event (as promptly as practicable after becoming
aware of such event), which comes to the Company’s attention, that will after
the occurrence of such event cause the prospectus included in such Registration
Statement, if not amended or supplemented, to contain an untrue statement of a
material fact or an omission to state a material fact required to be stated
therein or necessary to make the statements therein not misleading and the
Company shall promptly thereafter prepare and furnish to such Holder a
supplement or amendment to such prospectus (or prepare and file appropriate
reports under the Exchange Act) so that, as thereafter delivered to the
purchasers of such Registrable Securities, such prospectus shall not contain an
untrue statement of a material fact or omit to state any material fact required
to be stated therein or necessary to make the statements therein not misleading,
unless suspension of the use of such prospectus otherwise is authorized herein
or in the event of a Blackout Period, in which case no supplement or amendment
need be furnished (or Exchange Act filing made) until the termination of such
suspension or Blackout Period;
 
(g)           comply, and continue to comply during the Effectiveness Period, in
all material respects with the Securities Act and the Exchange Act and with all
applicable rules and regulations of the Commission with respect to the
disposition of all securities covered by such Registration Statement;
 
(h)           as promptly as practicable after becoming aware of such event,
notify each Holder of Registrable Securities being offered or sold pursuant to
the Registration Statement of the issuance by the Commission of any stop order
or other suspension of effectiveness of the Registration Statement;
 
(i)           use its commercially reasonable efforts to cause all the
Registrable Securities covered by the Registration Statement to be quoted on the
OTC Bulletin Board or such other principal securities market on which securities
of the same class or series issued by the Company are then listed or traded;
 
(j)           provide a transfer agent and registrar, which may be a single
entity, for the shares of Common Stock at all times;
 
(k)           If requested by the Holders, cooperate with the Holders to
facilitate the timely preparation and delivery of certificates representing
Registrable Securities to be delivered to a transferee pursuant to the
Registration Statement, which certificates shall be free, to the extent
permitted by applicable law, of all restrictive legends, and to enable such
Registrable Securities to be in such denominations and registered in such names
as any such Holders may request;
 
 
9

--------------------------------------------------------------------------------

 

(l)           during the Effectiveness Period, refrain from bidding for or
purchasing any Common Stock or any right to purchase Common Stock or attempting
to induce any person to purchase any such security or right if such bid,
purchase or attempt would in any way limit the right of the Holders to sell
Registrable Securities by reason of the limitations set forth in Regulation M of
the Exchange Act; and
 
(m)           take all other reasonable actions necessary to expedite and
facilitate the disposition by the Holders of the Registrable Securities pursuant
to the Registration Statement.
 
5.           Suspension of Offers and Sales.  Each Holder agrees that, upon
receipt of any notice from the Company of the happening of any event of the kind
described in Section 4(f) hereof or of the commencement of a Blackout Period,
such Holder shall discontinue the disposition of Registrable Securities included
in the Registration Statement until such Holder’s receipt of the copies of the
supplemented or amended prospectus contemplated by Section 4(f) hereof or notice
of the end of the Blackout Period, and, if so directed by the Company, such
Holder shall deliver to the Company (at the Company’s expense) all copies
(including, without limitation, any and all drafts), other than permanent file
copies, then in such Holder’s possession, of the prospectus covering such
Registrable Securities current at the time of receipt of such notice.
 
6.           Registration Expenses.  The Company shall pay all expenses in
connection with any registration obligation provided herein, including, without
limitation, all registration, filing, stock exchange fees, printing expenses,
all fees and expenses of complying with applicable securities laws, and the fees
and disbursements of counsel for the Company and of its independent accountants;
provided, that, in any registration, each party shall pay for its own
underwriting discounts and commissions and transfer taxes. Except as provided in
this Section and Section 9, the Company shall not be responsible for the
expenses of any attorney or other advisor employed by a Holder.
 
7.           Assignment of Rights.  No Holder may assign its rights under this
Agreement to any party without the prior written consent of the Company;
provided, however, that any Holder may assign its rights under this Agreement
without such consent to a Permitted Assignee as long as (a) such transfer or
assignment is effected in accordance with applicable securities laws; (b) such
transferee or assignee agrees in writing to become subject to the terms of this
Agreement; and (c) such Holder notifies the Company in writing of such transfer
or assignment, stating the name and address of the transferee or assignee and
identifying the Registrable Securities with respect to which such rights are
being transferred or assigned.
 
8.           Information by Holder.  A Holder with Registrable Securities
included in any registration shall furnish to the Company such information
regarding itself, the Registrable Securities held by it, and the intended method
of disposition of such securities as shall be required in order to comply with
any applicable law or regulation in connection with the registration of such
Holder’s Registrable Securities or any qualification or compliance with respect
to such Holder’s Registrable Securities and referred to in this Agreement.
 
 
10

--------------------------------------------------------------------------------

 

9.           Indemnification.
 
(a)           In the event of the offer and sale of Registrable Securities under
the Securities Act, the Company shall, and hereby does, indemnify and hold
harmless, to the fullest extent permitted by law, each Holder, its directors,
officers, partners, each other person who participates as an underwriter in the
offering or sale of such securities, and each other person, if any, who controls
or is under common control with such Holder or any such underwriter within the
meaning of Section 15 of the Securities Act, against any losses, claims, damages
or liabilities, joint or several, and expenses to which the Holder or any such
director, officer, partner or underwriter or controlling person may become
subject under the Securities Act, the Exchange Act, or any other federal or
state law, insofar as such losses, claims, damages, liabilities or expenses (or
actions or proceedings, whether commenced or threatened, in respect thereof)
arise out of or are based upon any untrue statement of any material fact
contained in any registration statement prepared and filed by the Company under
which Registrable Securities were registered under the Securities Act, any
preliminary prospectus, final prospectus or summary prospectus contained
therein, or any amendment or supplement thereto, or any omission to state
therein a material fact required to be stated or necessary to make the
statements therein in light of the circumstances in which they were made not
misleading, or any violation or alleged violation of the Securities Act, the
Exchange Act, any state securities law or any rule or regulation promulgated
under the Securities Act, the Exchange Act or any state securities law in
connection with this Agreement; and the Company shall reimburse the Holder, and
each such director, officer, partner, underwriter and controlling person for any
legal or any other expenses reasonably incurred by them in connection with
investigating, defending or settling any such loss, claim, damage, liability,
action or proceeding; provided, that such indemnity agreement found in this
Section 9(a) shall in no event exceed the net proceeds from the Notes Offering
or the PPO, as applicable, received by the Company; and provided further, that
the Company shall not be liable in any such case (i) to the extent that any such
loss, claim, damage, liability (or action or proceeding in respect thereof) or
expense arises out of or is based upon an untrue statement in or omission from
such registration statement, any such preliminary prospectus, final prospectus,
summary prospectus, amendment or supplement in reliance upon and in conformity
with written information furnished to the Company by the Holder specifically for
use in the preparation thereof or (ii) if the person asserting any such loss,
claim, damage, liability (or action or proceeding in respect thereof) who
purchased the Registrable Securities that are the subject thereof did not
receive a copy of an amended preliminary prospectus or the final prospectus (or
the final prospectus as amended or supplemented) at or prior to the written
confirmation of the sale of such Registrable Securities to such person because
of the failure of such Holder or underwriter to so provide such amended
preliminary or final prospectus and the untrue statement or omission of a
material fact made in such preliminary prospectus was corrected in the amended
preliminary or final prospectus (or the final prospectus as amended or
supplemented). Such indemnity shall remain in full force and effect regardless
of any investigation made by or on behalf of the Holders, or any such director,
officer, partner, underwriter or controlling person and shall survive the
transfer of such shares by the Holder.
 
 
11

--------------------------------------------------------------------------------

 

(b)           As a condition to including Registrable Securities in any
registration statement filed pursuant to this Agreement, each Holder agrees to
be bound by the terms of this Section 9 and to indemnify and hold harmless, to
the fullest extent permitted by law, the Company, its directors and officers,
and each other person, if any, who controls the Company within the meaning of
Section 15 of the Securities Act, against any losses, claims, damages or
liabilities, joint or several, to which the Company or any such director or
officer or controlling person may become subject under the Securities Act, the
Exchange Act, or any other federal or state law, to the extent arising out of or
based solely upon: (x) such Holder’s failure to comply with the prospectus
delivery requirements of the Securities Act or (y) any untrue or alleged untrue
statement of a material fact contained in any registration statement, any
prospectus, or any form of prospectus, or in any amendment or supplement thereto
or in any preliminary prospectus, or arising out of or relating to any omission
or alleged omission of a material fact required to be stated therein or
necessary to make the statements therein not misleading (i) to the extent, but
only to the extent, that such untrue statement or omission is contained in any
information so furnished in writing by such Holder to the Company specifically
for inclusion in the registration statement or such prospectus or (ii) to the
extent that (1) such untrue statements or omissions are based solely upon
information regarding such Holder furnished in writing to the Company by such
Holder expressly for use therein, or to the extent that such information relates
to such Holder or such Holder’s proposed method of distribution of Registrable
Securities and was reviewed and expressly approved in writing by such Holder
expressly for use in the Registration Statement, such prospectus or such form of
prospectus or in any amendment or supplement thereto or (2) in the case of an
occurrence of an event of the type specified in Section 4(f) hereof, the use by
such Holder of an outdated or defective prospectus after the Company has
notified such Holder in writing that the prospectus is outdated or defective and
prior to the receipt by such Holder of the advice contemplated in Section
4(f).  In no event shall the liability of any selling Holder hereunder be
greater in amount than the dollar amount of the net proceeds received by such
Holder upon the sale of the Registrable Securities giving rise to such
indemnification obligation.
 
(c)           Promptly after receipt by an indemnified party of notice of the
commencement of any action or proceeding involving a claim referred to in this
Section (including any governmental action), such indemnified party shall, if a
claim in respect thereof is to be made against an indemnifying party, give
written notice to the indemnifying party of the commencement of such action;
provided, that the failure of any indemnified party to give notice as provided
herein shall not relieve the indemnifying party of its obligations under this
Section, except to the extent that the indemnifying party is actually prejudiced
by such failure to give notice.  In case any such action is brought against an
indemnified party, unless in the reasonable judgment of counsel to such
indemnified party a conflict of interest between such indemnified and
indemnifying parties may exist or the indemnified party may have defenses not
available to the indemnifying party in respect of such claim, the indemnifying
party shall be entitled to participate in and to assume the defense thereof,
with counsel reasonably satisfactory to such indemnified party and, after notice
from the indemnifying party to such indemnified party of its election so to
assume the defense thereof, the indemnifying party shall not be liable to such
indemnified party for any legal or other expenses subsequently incurred by the
latter in connection with the defense thereof, unless in such indemnified
party’s reasonable judgment a conflict of interest between such indemnified and
indemnifying parties arises in respect of such claim after the assumption of the
defenses thereof or the indemnifying party fails to defend such claim in a
diligent manner, other than reasonable costs of investigation.  Neither an
indemnified nor an indemnifying party shall be liable for any settlement of any
action or proceeding effected without its consent.  No indemnifying party shall,
without the consent of the indemnified party, consent to entry of any judgment
or enter into any settlement, which does not include as an unconditional term
thereof the giving by the claimant or plaintiff to such indemnified party of a
release from all liability in respect of such claim or
litigation.  Notwithstanding anything to the contrary set forth herein, and
without limiting any of the rights set forth above, in any event any party shall
have the right to retain, at its own expense, counsel with respect to the
defense of a claim.
 
 
12

--------------------------------------------------------------------------------

 

(d)           If an indemnifying party does or is not permitted to assume the
defense of an action pursuant to Sections 9(c) or in the case of the expense
reimbursement obligation set forth in Sections 9(a) and (b), the indemnification
required by Sections 9(a) and 9(b) shall be made by periodic payments of the
amount thereof during the course of the investigation or defense, as and when
bills received or expenses, losses, damages, or liabilities are incurred.
 
(e)           If the indemnification provided for in Section 9(a) or 9(b) is
held by a court of competent jurisdiction to be unavailable to an indemnified
party with respect to any loss, liability, claim, damage or expense referred to
herein, the indemnifying party, in lieu of indemnifying such indemnified party
hereunder, shall (i) contribute to the amount paid or payable by such
indemnified party as a result of such loss, liability, claim, damage or expense
as is appropriate to reflect the proportionate relative fault of the
indemnifying party on the one hand and the indemnified party on the other
(determined by reference to, among other things, whether the untrue or alleged
untrue statement of a material fact or omission relates to information supplied
by the indemnifying party or the indemnified party and the parties’ relative
intent, knowledge, access to information and opportunity to correct or prevent
such untrue statement or omission), or (ii) if the allocation provided by clause
(i) above is not permitted by applicable law or provides a lesser sum to the
indemnified party than the amount hereinafter calculated, not only the
proportionate relative fault of the indemnifying party and the indemnified
party, but also the relative benefits received by the indemnifying party on the
one hand and the indemnified party on the other, as well as any other relevant
equitable considerations. No indemnified party guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution from any indemnifying party who was not guilty
of such fraudulent misrepresentation.
 
(f)           Other Indemnification.  Indemnification similar to that specified
in this Section (with appropriate modifications) shall be given by the Company
and each Holder of Registrable Securities with respect to any required
registration or other qualification of securities under any federal or state law
or regulation or governmental authority other than the Securities Act.
 
10.           Rule 144.  With a view to making available to the Holders the
benefits of Rule 144 and any other rule or regulation of the Commission that may
at any time permit the Holders to sell the Registrable Securities to the public
without registration, the Company agrees: (i) to make and keep public
information available as those terms are understood in Rule 144, (ii) to file
with the Commission in a timely manner all reports and other documents required
to be filed by an issuer of securities registered under the Securities Act or
the Exchange Act pursuant to Rule 144, (iii) as long as any Holder owns any
Registrable Securities, to furnish in writing upon such Holder’s request a
written statement by the Company that it has complied with the reporting
requirements of Rule 144 and of the Securities Act and the Exchange Act, and to
furnish to such Holder a copy of the most recent annual or quarterly report of
the Company, and such other reports and documents so filed by the Company as may
be reasonably requested in availing such Holder of any rule or regulation of the
Commission permitting the selling of any such Registrable Securities without
registration and (iv) undertake any additional actions commercially reasonably
necessary to maintain the availability of the use of Rule 144.
 
 
13

--------------------------------------------------------------------------------

 

11.           Corporate Existence.  So long as any Holder owns any Registrable
Securities, the Company shall not directly or indirectly consummate any merger,
reorganization, restructuring, reverse stock split, consolidation, sale of all
or substantially all of the Company’s assets or any similar transaction or
related transactions (each such transaction, an “Organizational Change”),
unless, prior to the consummation of an Organizational Change, the Company
obtains the written consent of the Majority Holders.
 
12.           Independent Nature of Each Purchaser’s Obligations and
Rights.  The obligations of each Purchaser under this Agreement are several and
not joint with the obligations of any other Purchaser, and each Purchaser shall
not be responsible in any way for the performance of the obligations of any
other Purchaser under this Agreement. Nothing contained herein and no action
taken by any Purchaser pursuant hereto, shall be deemed to constitute such
Purchasers as a partnership, an association, a joint venture, or any other kind
of entity, or create a presumption that the Purchasers are in any way acting in
concert or as a group with respect to such obligations or the transactions
contemplated by this Agreement. Each Purchaser shall be entitled to
independently protect and enforce its rights, including without limitation the
rights arising out of this Agreement, and it shall not be necessary for any
other Purchaser to be joined as an additional party in any proceeding for such
purpose.
 
13.           Other Registration Rights.  The Company shall not grant any
registration rights without the Consent of the Majority Holders prior to the
effectiveness of the Registration Statement.
 
14.           Miscellaneous.
 
(a)           Governing Law. This Agreement shall be governed by and construed
in accordance with the laws of the United States of America and the State of New
York, both substantive and remedial, without regard to New York conflicts of law
principles. Any judicial proceeding brought against either of the parties to
this Agreement or any dispute arising out of this Agreement or any matter
related hereto shall be brought in the courts of the State of New York, New York
County, or in the United States District Court for the Southern District of New
York and, by its execution and delivery of this Agreement, each party to this
Agreement accepts the jurisdiction of such courts. The foregoing consent to
jurisdiction shall not be deemed to confer rights on any person other than the
parties to this Agreement.
 
(b)           Remedies.  In the event of a breach by the Company or by a Holder
of any of their respective obligations under this Agreement, each Holder or the
Company, as the case may be, in addition to being entitled to exercise all
rights granted by law and under this Agreement, including recovery of damages,
shall be entitled to specific performance of its rights under this
Agreement.  The Company and each Holder agree that monetary damages would not
provide adequate compensation for any losses incurred by reason of a breach by
it of any of the provisions of this Agreement and hereby further agrees that, in
the event of any action for specific performance in respect of such breach, it
shall not assert or shall waive the defense that a remedy at law would be
adequate.
 
 
14

--------------------------------------------------------------------------------

 

(c)           Successors and Assigns.  Except as otherwise provided herein, the
provisions hereof shall inure to the benefit of, and be binding upon, the
successors, Permitted Assignees, executors and administrators of the parties
hereto.
 
(d)           No Inconsistent Agreements.  The Company has not entered, as of
the date hereof, and shall not enter, on or after the date of this Agreement,
into any agreement with respect to its securities that would have the effect of
impairing the rights granted to the Holders in this Agreement or otherwise
conflicts with the provisions hereof.
 
(e)           Entire Agreement.  This Agreement constitutes the full and entire
understanding and agreement between the parties with regard to the subjects
hereof.
 
(f)           Notices, etc. All notices or other communications which are
required or permitted under this Agreement shall be in writing and sufficient if
delivered by hand, by facsimile transmission, by registered or certified mail,
postage pre-paid, by electronic mail, or by courier or overnight carrier, to the
persons at the addresses set forth below (or at such other address as may be
provided hereunder), and shall be deemed to have been delivered as of the date
so delivered:
 
If to the Company to:


InVivo Therapeutics Holdings Corp.
One Broadway, 14th Floor
Cambridge, MA  02142
Attention:  Frank M. Reynolds, Chief Executive Officer
Facsimile:  (617) 225-4430


with copy to:


Meister Seelig & Fein LLP
Two Grand Central Tower, 19th Floor
140 East 45th Street
New York, NY 10017
Attention:  Mitchell L. Lampert, Esq.
Facsimile:  (212) 655-3535


If to the Purchasers:


To each Purchaser at the address set forth on the signature page hereto


or at such other address as any party shall have furnished to the other parties
in writing.
 
(g)           Delays or Omissions.  No delay or omission to exercise any right,
power or remedy accruing to any Holder, upon any breach or default of the
Company under this Agreement, shall impair any such right, power or remedy of
such Holder nor shall it be construed to be a waiver of any such breach or
default, or an acquiescence therein, or of any similar breach or default
thereunder occurring; nor shall any waiver of any single breach or default be
deemed a waiver of any other breach or default theretofore or thereafter
occurring. Any waiver, permit, consent or approval of any kind or character on
the part of any Holder of any breach or default under this Agreement, or any
waiver on the part of any Holder of any provisions or conditions of this
Agreement, must be in writing and shall be effective only to the extent
specifically set forth in such writing. All remedies, either under this
Agreement, or by law or otherwise afforded to any holder, shall be cumulative
and not alternative.
 
 
15

--------------------------------------------------------------------------------

 

(h)           Counterparts.  This Agreement may be executed in any number of
counterparts, each of which shall be enforceable against the parties actually
executing such counterparts, and all of which together shall constitute one
instrument.  In the event that any signature is delivered by facsimile
transmission, such signature shall create a valid and binding obligation of the
party executing (or on whose behalf such signature is executed) with the same
force and effect as if such facsimile signature page were an original thereof.
 
(i)           Severability. In the case any provision of this Agreement shall be
invalid, illegal or unenforceable, the validity, legality and enforceability of
the remaining provisions shall not in any way be affected or impaired thereby.
 
(j)           Amendments. The provisions of this Agreement may be amended at any
time and from time to time, and particular provisions of this Agreement may be
waived, with and only with an agreement or consent in writing signed by the
Company and the Majority Holders. The Purchasers acknowledge that by the
operation of this Section, the Majority Holders may have the right and power to
diminish or eliminate all rights of the Purchasers under this Agreement.
 
(k)           Limitation on Subsequent Registration Rights.  After the date of
this Agreement, the Company shall not, without the prior written consent of the
Majority Holders, enter into any agreement with any holder or prospective holder
of any securities of the Company that would grant such holder registration
rights senior or equal to those granted to the Holders hereunder.
 
[SIGNATURE PAGES FOLLOW]

 
16

--------------------------------------------------------------------------------

 

This Registration Rights Agreement is hereby executed as of the date first above
written.
 

 
COMPANY:
     
INVIVO THERAPEUTICS HOLDINGS CORP.
       
By:
   
Name:
Frank M. Reynolds
 
Title:
Chief Executive Officer

 
THE PURCHASER’S SIGNATURE TO THE SUBSCRIPTION AGREEMENT DATED OF EVEN DATE
HEREWITH SHALL CONSTITUTE THE PURCHASER’S SIGNATURE TO THIS REGISTRATION RIGHTS
AGREEMENT.
 
 
17

--------------------------------------------------------------------------------

 